DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Nigamnarayan Acharya after an interview conducted with Nigamnarayan Acharya, Edo Waks, and Benjamin Shapiro on February 23, 2022. The application has been amended as follows: 

	In the claims, 

1-28.	(Canceled)

29.	(Currently Amended) An imaging system comprising:
a lens having a focal length and configured to transmit light;
a first partial reflector
a second partial reflector,
wherein the transmitted light undergoes one or multiple round-trip reflections between the first partial reflector and the second partial reflector; 
a time-integrating sensor configured to capture a raw image corresponding to focused and unfocused light exiting the second partial reflector; and
a signal processing unit configured toreconstruct an in-focus[[ed]] image from the raw image,
wherein the lens, the first partial reflector, the second partial reflector, and the time-integrating sensor are aligned substantially along an optical axis, and a distance between the lens and the time-integrating sensor is less than the focal length


30.	(Previously Presented) The imaging system of claim 29, wherein the imaging system has a thickness including the lens, the first partial reflector, the second partial reflector and the time-integrating sensor, of less than 30 mm.

31.	(Canceled)


33.	(Previously Presented) The imaging system of claim 29, wherein the lens, the first partial reflector, the second partial reflector, and the time-integrating sensor are enclosed within a mobile device.


34.	(Currently Amended) The imaging system of claim 29, wherein the lens, the first partial reflector, and the second partial reflector[[s]] are arranged to producethe focusedlight when the transmitted light undergoes a desired number of roundreflections between the first partial reflector and the second partial reflector.

35.	(Currently Amended) The imaging system of claim[[ 32]]- 30, wherein the lens has a diameter and the diameter is larger than the thickness of the imaging system.

36.	(Currently Amended) A method to produce an in-focus[[ed]] image of an object using a mobile device, comprising:
transmitting light through a lens having a focal length; 
acquiring, using a sensor, a[[n]] raw imagecorresponding to a sum of focused and unfocused light resulting from one or more round-trip partial reflectionsof the transmitted light occurring between two or more partial reflectors that are aligned substantially along a common optical axis
reconstructing the in-focus image from the raw image.
37.	(Currently Amended) The method of claim 36, further comprising displaying the in-focus[[ed]] image on a screenof the mobile device.

38.	(Currently Amended) The method of claim 36, wherein the reconstructing the in-focus imagecomprises processing the raw image using a background subtraction, high-pass filtering, or deconvolution algorithm.

39.	(Currently Amended) The method of claim 36, whereina distance between the lens and the sensor is less than the focal length

40.	(Currently Amended) The method of claim 37, wherein the mobile device has a thickness including the lens, the two or more partial reflectors and the sensor, of less than 30 mm



42.	(Previously Presented) The method of claim 41, wherein the time-integrating sensor is a Charge Coupled Device (CCD) or Complementary Metal Oxide Semiconductor (CMOS) array.

43.	(Previously Presented) The method of claim 36, wherein the lens and the two or more partial reflectors are arranged to producethe focused light whenthe transmitted light undergoes a desired number of round-trip[[s]] reflections betweenthe two or more

44.	(Currently Amended) A mobile device comprising:
a lens having a focal length and configured to transmit light;
a first partial reflector
a second partial reflector,
wherein the transmitted light undergoes one or multiple round-trip reflections between the first partial reflector and the second partial reflector;
a time-integrating sensor configured to capture a raw image corresponding to focused and unfocused light exiting the second partial reflector; and
configured toreconstruct an in-focus[[ed]] image from the raw image,
whereinand the lens, the first partial reflector, the second partial reflector, and the time-integrating sensor are enclosed within the mobile device

45. 	(Currently Amended) The device of claim 44, wherein the mobile device has a thickness including the lens, the first partial reflector, the second partial reflector and the time-integrating sensor, of less than 30 mm.

46.	(Canceled)

47.	(Canceled)

48.	(Previously Presented) The device of claim 44, wherein the time-integrating sensor is a Charge Coupled Device (CCD) or Complementary Metal Oxide Semiconductor (CMOS) array.


Allowable Subject Matter
Claims 29,30,32-45, and 48 are allowed, and the following is the Examiner’s statement of reasons for allowance: As to independent claims, 29,36, and 44, each recites, in different form, a lens that transmits light, at least two partial reflectors, and a sensor for capturing a raw image, where light transmitted through the lens undergoes one or more round-trip reflections between the partial reflectors to produce focused and unfocused light incident on the sensor to produce the raw image, and a signal processing unit to reconstruct an in-focus image from the raw image. The prior art fails to anticipate and render obvious these limitations. Claims 30,32-35,37-43,45, and 48 are allowed because they depend on either claim 29,36, and 44. 
The instant invention is directed to a system and method for capturing highly magnified, highly resolved images of distant objects using a small form-factor device, like a mobile phone. Due to the limited dimensions of a mobile phone, enough distance between the lens and image sensor cannot be provided to achieve highly magnified, highly resolved images of distant objects within normal constraints. Thus, the instant invention seeks to overcome this problem, primarily, by subjecting incident light to one or more round-trip reflections between multiple partial reflectors and recovering an in-focus image from a raw image corresponding to focused and unfocused light.
The prior art has addressed the issue of producing highly magnified, highly resolved images using a short-track optical system with reflective elements that subject light to round-trip reflections. For example, Togino discloses a purely optical system comprising first and second partial reflectors that receive transmitted light from a lens and produce focused and unfocused light from round-trip reflections that is incident on a user’s eye, either in an optical viewfinder of a camera or a head-mounted display. However, as Togino’s system is not applied to a photo-taking optical system, 1. Furthermore, Ambur et al. does not specifically disclose that light subjected to round-trip reflections between the partial reflector and reflective polarizer would produce unfocused light and focused light that would need to be untangled in post-processing. Therefore, the Examiner does not find Ambur’s system combinable with processes of reconstructing a focused image from an image captured with distorting out-of-focus components, which Applicants admit in the specification are known in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
2/23/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 During the interview conducted on December 20,2021, Applicant’s averred that one of ordinary skill in the art would understand that the broadest reasonable interpretation of a partial reflector does not encompass a reflective polarizer.